Citation Nr: 1121587	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  10-19 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for lower back strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1981 to April 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that confirmed and continued the 20 percent evaluation in effect for lower back strain.

In March 2011, a Travel Board hearing before the undersigned Veterans Law Judge was held at the RO.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim.

During the June 2008 VA examination, the Veteran complained of having flare-ups 3 to 4 times per month of pain of the lumbosacral area with radiculopathy numbness to the buttocks traveling to the back of the leg and to the feet, causing a "rubbery feeling."  However, he denied neuropathy symptoms of numbness, tingling, paresthesias, dysthesias, or sensory abnormalities.  He also denied the use of a cane.  X-rays revealed minimal degenerative changes with marginal osteophyte formation and sclerosis.  The diagnosis was of mild degenerative disc disease of the lumbar spine.

During the March 2011 hearing before the undersigned Veterans Law Judge, the Veteran testified that that he feels that his back has gotten worse since the June 2008 VA examination.  He also testified that he experiences radiating pain, tingling, and numbness down his left leg.  He stated that he experiences incapacitating episodes 5 or 6 times per week, although his physician has never ordered any type of bed rest.  He further testified, and VA treatment records reflect, that he had received a nerve block epidural injection in November 2010.  He indicated that he was going to undergo another nerve block.  The Veteran was using a cane during the hearing, which he stated that he used only occasionally when he needs assistance.  

Thus, the medical and lay evidence suggests that the symptoms of the Veteran's service-connected lower back strain may have worsened since the June 2008 VA examination.  Additionally, the evidence indicates that the Veteran may have a neurological problem related to his service-connected lower back strain.  Moreover, while the Veteran is service-connected for lower back strain, he is also currently diagnosed with mild degenerative disc disease of the lumbar spine.  An opinion as to whether the mild degenerative disc disease is related to the service-connected lower back strain should be obtained.  Accordingly, the appeal must be remanded to schedule the Veteran for another VA spine examination.

Additionally, the Veteran has indicated, in a written statement and to VA treatment providers, that he has received private treatment from Dr. Newcomer.  After securing any necessary authorization for release from the Veteran, the RO/AMC should request any records of such treatment.  Ongoing VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment from all medical providers who have treated him for his lower back strain since March 2007, to specifically include Dr. Newcomer.  After securing the necessary authorizations for release of this information, the RO/AMC should seek to obtain copies of all treatment records referred to by the Veteran which are not already contained in the claims file.  

2.  Obtain relevant treatment records from the VA Pittsburgh Healthcare System dating since December 2010.

3.  Schedule the Veteran for a VA spine examination to determine the current nature and severity of his service connected lower back strain.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  A rationale for the opinions expressed should be provided.  

a. Following review of the claims file and examination of the Veteran, the examiner should describe the symptomatology associated with the Veteran's lower back strain.  The examiner should provide range of motion measurements of the thoracolumbar spine, to include any decreased motion due to pain.  The examiner should also describe any functional loss pertaining to the lower back strain, to include as due to pain or weakness, and document all objective evidence of those symptoms.  

b. Additionally, following a thorough neurological examination of the lower extremities, the examiner should provide the diagnosis for any neurological disability found in either lower extremity.  The examiner should indicate whether any diagnosed neurological disability in the lower extremities is related to the Veteran's service-connected lower back strain.  

c. Further, the examiner should opine as to whether the current lumbar degenerative disc disease is related to the service-connected lower back strain.  If the degenerative disc disease is not related to the lower back strain, the examiner should identify any current low back symptoms that result solely from the degenerative disc disease.

4.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


